DETAILED ACTION
This office action is in response to the correspondence filed 09/18/2020. This application is a 371 National Stage off PCT/JP2019/009249 has a foreign application JP2018-057087 filed on 03/23/2018.  Claims 1-7 are pending and are examined.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 12/03/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Proposal for this examiner’s amendment was given in an interview with Timothy MacIntyre (Reg. No. 65044) on 08/04/2022 and subsequent authorization on 08/18/2022.
The application has been amended as follows: 
Please replace claim 1-6, and cancel claim 7 as follows (color text only shows the history of editors by the tool and has the same meaning as all black text):

    PNG
    media_image1.png
    602
    571
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    631
    575
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    642
    607
    media_image3.png
    Greyscale



---------------------------------END OF EXAMINER’S AMENDMENT--------------------------------


Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance:
Clark (WO 2016032491 A1) discloses distributed detection of malicious cloud actors. While Clark discloses detecting malicious attacks by analyzing logs of incoming traffic for a server computing device typically performed by border devices, which exist on the edge of networks, it fails to disclose in response to determining a device that is a target of analysis moves to an edge, determining a device moving to an edge is a target of analysis, creating information that identifies the device and the edge, and transmitting the information to an apparatus as it continues to analyze traffic received from the device as described in the claims.
Yan (CN 102487539 B) discloses a single wireless access network switching method. While Yan discloses receiving a handover decision relevant information of base station sent by a network under the control of a controller; the network controller determining the motion direction of the terminal device according to the handover decision-making related information, the network controller transmits the switching information to the target base station, it fails to disclose in response to determining a device that is a target of analysis moves to an edge, determining a device moving to an edge is a target of analysis, creating information that identifies the device and the edge, and transmitting the information to an apparatus as it continues to analyze traffic received from the device as described in the claims.
Bull et al. (NPL – “Flow Based Security for IoT Devices using an SDN Gateway”) discloses the use of a Software Defined Networking (SDN) gateway as a distributed means of monitoring the traffic originating from and directed to Internet of Things (IoT) based devices. While Bull discloses a centralized network controller which allows the management and control of every traffic flow from the entire network; analyze the traffic coming from and going to IoT devices through an SDN gateway to determine where traffic patterns either fall outside of expected (potentially historically derived, or manually specified) patterns or match known patterns used to exploit these devices; use the IoT gateway as both an SDN switch and integrated controller to allow for analysis of traffic patterns and their corresponding flow rules closer to the edge of the network, it fails to disclose in response to determining a device that is a target of analysis moves to an edge, determining a device moving to an edge is a target of analysis, creating information that identifies the device and the edge, and transmitting the information to an apparatus as it continues to analyze traffic received from the device as described in the claims.
Therefore, the pending claims are allowed as the prior art of record does not disclose all the combination of features including in response to determining a device moving to an edge is a target of analysis, creating and transmitting information to an apparatus as it continues to analyze traffic received from the device as described in the claims; nor would it have been obvious to one of ordinary skill in the art to further modify the prior art to include all of the deficient features, as set forth in the allowed claims. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Bauer, Blaine D.			US-PGPUB	US 20040047356 A1	Network traffic monitoring
Madhavan; Sajeev et al.		US-PGPUB	US 20080196100 A1	Network monitoring
DiValentin; Louis William et al.	US-PGPUB	US 20190132358 A1	Deception Network System

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KA SHAN CHOY whose telephone number is (571)272-1569.  The examiner can normally be reached on MON - FRI: 9AM-5:30PM EST Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Hirl can be reached on (571) 272-3685.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KA SHAN CHOY/Examiner, Art Unit 2435

/JOSEPH P HIRL/Supervisory Patent Examiner, Art Unit 2435